Citation Nr: 0434295	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to VA benefits based on the character of the 
appellant's discharge from the United States Army.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from January 1995 to 
February 1995 in the U.S. Marine Corps, and October 1998 to 
February 2001, U.S. Army.  The appellant was a member of the 
New Hampshire Army National Guard (NHANG) from April 1997 to 
October 1998, and served on active duty for training from May 
1997 to September 1997.  The service in the Army is at issue 
herein.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative determination of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a Video Teleconference (VTC) 
Hearing in September 2004 before the undersigned Veterans Law 
Judge, who is designated by the Chairman of the Board to 
conduct hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
A transcript of the hearing testimony is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Administrative Decision made by the RO in July 2003, 
it was determined that he had been absent without leave 
(AWOL) for over 180 days.  This was based on a determination 
that he had been AWOL from August 1, 1999 to November 3, 
1999, and again from November 17, 1999 to February 9, 2001.  
Based on this period of being AWOL, it was noted that his 
service was not "good" for VA purposes.

Review of the record does not confirm the above analysis.  
Documents on file indicate that he was AWOL for the first 
period, a period of about 82 days.  As to the second period 
there is evidence that this was characterized as "excess 
leave."  The separation DD 214 noted that this period was 
"creditable for all purposes except pay and allowance."  
Documents do not otherwise seem to indicate that this is a 
period considered to be AWOL by the Army.

As it does not appear that he was AWOL for over 180 days, the 
basis of the initial Adminitrative Decision appears to be in 
need of further review.  Consideration must be given to 
whether the certified period of AWOL was willful and 
persistent misconduct.  See 38 C.F.R. § 3.12(d)(4).  He has 
contended that he left service at this time due to illness in 
the family.  He should be informed of the need to submit 
evidence of this illness as no confirmatory evidence is in 
the file.

Additionally, he has asserted that he turned himself in to 
authorities at the beginning of November 1999.  The record 
seems to suggest that he was apprehended by law enforcement 
personnel.  He is free to submit evidence on this matter.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should readjudicate this claim 
giving consideration to the certified 
AWOL period as certified (the period of 
82 days in 1999).  If the longer period 
is considered to be AWOL by the Army, 
documents clarifying or certifying that 
matter should be associated with the 
claims folder.  If this new 
administrative decision is unfavorable to 
the appellant the following development 
must be undertaken.  (This development 
may also be needed in part to make a 
determination on the 82-day period, and 
if so, needed development should be taken 
prior to entering a decision herein.)

2.  The RO should contact the appellant 
and request information concerning the 
family illness reported to be the cause 
of the absence (reportedly illness of his 
father).  Medical records or other 
information concerning the illness should 
be submitted to confirm or support his 
belief that he was needed by the family.  

3.  Additionally, the RO should afford 
the appellant an opportunity to provide 
evidence that he turned himself in to law 
enforcement authorities rather than was 
apprehended.

4.  If needed the RO should contact the 
Army and determine the nature of the 
"excess leave" afforded in this case.  
The appellant is also advised that he 
should submit any evidence he has 
concerning this period.  He has indicated 
that he has leave papers.  Any such 
papers or orders should be submitted to 
the RO.

5.  Thereafter, as needed, additional 
review of the instant issue should be 
undertaken.  To the extent the benefits 
sought are not granted, the appellant 
should be provided with a supplemental 
statement of the case that sets out all 
applicable legal criteria and the reasons 
and bases for the decision reached.  

Thereafter, the case should be returned to the Board, to the 
extent such action is in order.  The purpose of this remand 
is to comply with due process requirements.  No opinion as to 
the outcome in this case is intimated by the action taken 
herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




